Citation Nr: 1508528	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  04-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for serous otitis media of the right ear with Eustachian tube deformity, myringotomy and polyethylene placement. 

2.  Entitlement to service connection for bilateral hearing loss to include as secondary to service-connected serous otitis media of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to July 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2003 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009, the Veteran withdrew his request for a hearing before the Board.  In January 2010, the Board remanded this case to the agency of original jurisdiction (agency of original jurisdiction) for additional development.  All requested development has been completed and the claims are back before the Board. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.

2.  The Veteran does not have bilateral hearing loss, tinnitus, peripheral vestibular disorders, or Meniere's syndrome and is receiving the maximum schedular evaluation for otitis media under Diagnostic Code 6200.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.385, 4.85 (2014).

2.  The criteria for a disability rating in excess of 10 percent for otitis media of the right ear with Eustachian tube deformity, myringotomy and polyethylene placement have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the Veteran notice by letter dated April 2005.  Additionally, the letter complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  While this letter was not sent prior to the initial adjudication of the Veteran's claims in August 2003, the claims were most recently readjudicated in a March 2013 supplemental statement of the case (SSOC).  The notices provided to the Veteran during the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  The Veteran has neither alleged nor shown any prejudice as to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In addition, the RO complied with the directives set forth in the January 2010 remand.  The RO obtained additional treatment records pertinent to the claims, and was also scheduled for examinations.  The examinations, held in October 2011, November 2012, and February 2013 are adequate because the examiner reviewed the claims file and provided opinions dealing with the remaining unanswered issues discussed in the January 2010 remand.  Based on the examiners' findings, the Board is able to make an accurate determination on the Veteran's claims.  The AOJ substantially complied with the January 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

VA has obtained service treatment records and assisted the Veteran in obtaining evidence in conjunction with a claim for disability benefits.  The Veteran was afforded multiple physical examinations.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Therefore, VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reports he was exposed to acoustic trauma and now suffers hearing loss as a result.  As an initial matter, the Veteran's service treatment records are silent regarding any complaints, treatment, or diagnoses of hearing loss during service.  Although the Board finds that the Veteran is competent and credible to report the symptoms he experienced during service and since service, the Veteran's lay statements cannot be considered competent evidence sufficient to establish that the Veteran's hearing acuity currently meets the definition of hearing loss disability set by law.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the initial inquiry is whether the Veteran currently has a bilateral hearing loss disability for VA purposes.  

VA treatment records dated from June 1984 show the Veteran first complained of a blocked right ear.  An August 1984 VA audiogram failed to provide a diagnosis of bilateral hearing loss for VA purposes.  The puretone threshold readings were:





HERTZ


500
1000
2000
3000
4000
RIGHT
15
5
10
15
10
LEFT
20
10
5
10
10

In addition, speech recognition scores of 100 percent for each ear were provided.

The Veteran was then examined by VA in June 2003 in connection with this claim for service connection.  At that time, the VA examiner provided the following results:




HERTZ


500
1000
2000
3000
4000
RIGHT
20
20
15
10
15
LEFT
20
20
15
15
20

The VA examiner also determined that the speech recognition score for the right ear was 100 percent and 96 for the left ear.  It was concluded that bilateral hearing was within normal limits.  No additional information was provided.  

A May 2005 private audiological examination conducted by the Arizona Department of Corrections provided diagnoses of mild sensorineural bilateral hearing loss.  However, the treating physician also noted that puretone testing revealed no significant hearing loss, but the Veteran does have some sensorineural hearing loss.  

Thereafter, the Veteran was reexamined by VA in October 2011.  At that time, the VA examiner provided the following results:




HERTZ


500
1000
2000
3000
4000
RIGHT
30
25
20
20
20
LEFT
25
30
25
35
45

Speech recognition scores were 92 percent for the right ear and 96 percent for the left.  The VA examiner provided a diagnosis of sensorineural hearing loss for the right ear and mixed hearing loss for the left.  This VA examination shows a diagnosis of bilateral hearing loss for VA compensation purposes as the speech recognition score of 92 percent for the right ear and the puretone threshold readings for the left ear satisfy the requirements of 38 C.F.R. § 3.385.  

As to the question of etiology of the hearing loss, the VA examiner concluded the Veteran's hearing loss was not due to service because audiograms from 1986 and 2003 were both normal, indicating hearing loss was not present when he separated from service.  

The Veteran was most recently examined by VA in November 2012.  At that time, the VA examiner provided the following results:





HERTZ


500
1000
2000
3000
4000
RIGHT
25
25
20
15
25
LEFT
25
20
20
25
30

Additionally, speech recognition scores were 96 percent, bilaterally.  Therefore, based on these findings, the Veteran does not have a bilateral hearing loss disability pursuant to VA regulations.  The VA examiner noted that the Veteran's hearing is improved today for the left ear in comparison to the prior October 2011 VA examination.  Nevertheless, the VA examiner concluded that bilateral hearing loss and tinnitus are not caused by or a result of in-service military noise exposure.  In this respect, the Veteran demonstrated normal hearing bilaterally on audiograms dating from 1984 through 2003, and tinnitus was not reported until the mid-1980s.  

The Board finds that the preponderance of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss.  In reaching this conclusion, the Board does not challenge the Veteran's report of in-service acoustic trauma.  In reaching this determination, the Board notes that the absence of hearing loss in service or for many years after discharge, combined with the medical opinions of record, weigh against a finding of service connection for the disability.  

II. Increased Rating Claim

The Veteran is rated 10 percent for his disability of serous otitis media of the right ear with Eustachian tube deformity, myringotomy and polyethylene placement.   

The Veteran's right ear disability is rated under Diagnostic Code 6299-6200, which sets forth the rating criteria for chronic suppurative otitis media, mastoiditis or cholesteatoma.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria, such as Eustachian tube dysfunction.  Id. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 6200, which rates "chronic suppurative otitis media, mastoiditis, or cholesteatoma or any combination)", provides a maximum 10 percent rating during suppuration or with aural polyps.  The diagnostic code notes that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull must be evaluated separately.  38 C.F.R. § 4.87. 

As noted, the Veteran is currently in receipt of a 10 percent rating for his serous otitis media of the right ear with Eustachian tube deformity, myringotomy and polyethylene placement.  As such, a higher initial evaluation is not available under this diagnostic code.  

Relevant to this claim, Diagnostic Code 6204 provides the criteria for rating peripheral vestibular disorders.  A 10 percent rating is assigned for occasional dizziness, and the maximum rating under this code is 30 percent for dizziness and occasional staggering.  The diagnostic code notes that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code and that hearing impairment or suppuration must be separately rated.  38 C.F.R. § 4.87. 

Private treatment records from the Arizona Department of Corrections, dated since 1997, note his continued treatment for this disability and associated symptoms.  Specifically, the Veteran claims that he has consistently sought treatment for lightheadedness, dizziness, and pain.  The Board notes that these treatment records include notations of pain and the use of Ibuprofen to alleviate the pain.  Further, a November 2010 treatment record shows a diagnosis of chronic dizziness.  

In June 2003, the Veteran was provided a VA compensation examination concerning this claim.  The VA examiner found a history of Eustachian tube dysfunction and otalgia.  The examiner also recounted the Veteran's complaints of pain and pressure in the right ear on a daily basis.  Following a physical examination, the examiner noted a history of saddle-nose deformity secondary to a submucous resection and open rhinoplasty that did not appear to be causing any nasal obstruction.  Further, there was no evidence of chronic infection and/or polyposis formation.  Overall, the physical examination was unremarkable and there was no evidence of middle ear dysfunction and/or active disease.  Additionally, audiological testing reveals no middle ear dysfunction.  There were no other objective findings noted.

The Veteran was most recently examined by VA in February 2013.  The Veteran reported occasional ear stuffiness and heaviness with changes in weather and barometric pressure.  He denied vomiting, falling, dizziness, unsteadiness or diplopia.  Upon physical examination, the VA examiner specifically found no evidence of Meniere's disease or vestibular disorders.  Further, the external ear and tympanic membrane were noted to be normal, while the ear canal was dry, scaly, and tortuous.  There was no evidence of benign or malignant neoplasm or metases.  

Thus, the Veteran does not have peripheral vestibular disorder, Meniere's syndrome, loss of auricle, or malignant neoplasm of the ear to warrant a higher schedular rating under any other potentially applicable diagnostic code pertaining to diseases of the ear.  38 C.F.R. § 4.87, Diagnostic Codes 6204-6209.  In fact, the only evidence in support of his claim for a separate rating under these diagnostic codes are statements submitted by the Veteran attesting to the occurrence of dizziness.  While the Board does not doubt the veracity of his claims, the Board finds that the objective evidence outweighs his lay account. 

In addition, the Veteran has not established his entitlement to either tinnitus or hearing loss; therefore, any diagnostic codes directing evaluation of hearing impairment are not applicable.  38 C.F.R. § 4.14 (2014).  For these reasons, the Board finds a disability rating greater than the currently assigned 10 percent rating for the right ear disability is not warranted.

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The analytical steps necessary to determine whether referral for extraschedular consideration is warranted is set out in Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right ear disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His complaints of pain associated with his disability are contemplated by the schedular rating criteria of the respective diagnostic code.  As for his complaints of dizziness, the Board notes that the veteran has not established a diagnosis of peripheral vestibular disorders through objective evidence as required for a separate rating.  Thus, for these reasons, referral for consideration of an extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported unemployability due to his back disability.  Thus, TDIU is not raised by the record.


ORDER

Service connection for bilateral hearing loss is denied. 

A rating in excess of 10 percent for serous otitis media of the right ear with Eustachian tube deformity, myringotomy and polyethylene placement, is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


